The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 March 5, 2012 Mr. Dave Irving U.S. Securities and Exchange Commission 100 F. St. NE Washington, D.C. 20549 Phone: (202) 551-3321 Re: The Mint Leasing, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 File No. 000-52051 Dear Mr. Irving: The Mint Leasing, Inc. (the “Company”) is in receipt of your comment letter dated February 23, 2012, and plans to respond to such letter on or before March 20, 2012, as it was not able to file within ten business days of receipt of your letter. If you have any questions regarding the information provided above, feel free to contact me at (713) 524-4110. Very truly yours, /s/ David Loev David Loev
